19-70067-tmd Doc#371 Filed 04/24/20 Entered 04/24/20 15:08:05 Main Document Pg 1 of 8




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: April 24, 2020

                                                           ________________________________________
                                                                        TONY M. DAVIS
                                                              UNITED STATES BANKRUPTCY JUDGE
  ______________________________________________________________

                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                      MIDLAND DIVISION

                                                              §
   In re:                                                     §          Chapter 11
                                                              §
   TAJAY RESTAURANTS, INC., et al.                            §          Case No. 19-70067-TMD
                   Debtors. 1                                 §          (Jointly Administered)


                    ORDER (I) ESTABLISHING THE DEADLINE FOR FILING
            APPLICATIONS FOR ALLOWANCE OF ADMINISTRATIVE CLAIMS AND
              (II) APPROVING THE FORM AND MANNER OF NOTICE THEREOF

             Upon the Motion of the Debtors for an Order (I) Establishing the Deadline for Filing

   Applications for Allowance of Administrative Claims and (III) Approving the Form and Manner

   of Notice Thereof (the “Motion”), 2 filed by Tajay Restaurants, Inc., Yummy Seafoods, LLC and

   Yummy Holdings, LLC, debtors and debtors in possession (collectively, the “Debtors”); and the

   Court having reviewed the Motion; and the Court having found that (i) the Court has jurisdiction

   over this matter pursuant to 28 U.S.C. §§ 157 and 1334 (ii) this proceeding is a core proceeding


   1
     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
   number, are as follows: Yummy Seafoods, LLC (5494); Yummy Holdings, LLC (5580); and Tajay Restaurants, Inc.
   (3602). The mailing address for the Debtors, solely for purposes of notices and communications, is 3304 Essex Drive,
   Richardson, Texas 75082.
   2
     Capitalized terms not otherwise specifically defined herein shall have the meanings ascribed to them in the Motion.


   4819-2850-4250.1
19-70067-tmd Doc#371 Filed 04/24/20 Entered 04/24/20 15:08:05 Main Document Pg 2 of 8




   pursuant to 28 U.S.C. § 157(b), (iii) venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409, (iv)

   notice of this Motion and the hearing scheduled with respect to this Motion was appropriate under

   the circumstances and no other or further notice being required; and the legal and factual bases set

   forth in the Motion and any hearing thereon establish just cause for the relief granted in this Order:

            IT IS HEREBY ORDERED THAT:

            1.        The Motion is GRANTED as set forth in this Order. Any objections or other

   responses to the Motion not withdrawn or resolved are hereby overruled in their entirety.

            2.        May 29, 2020 at 5:00 p.m. (CST) (the “Administrative Claims Bar Date”) shall be

   the deadline for all persons and entities to file applications for allowance (each, an “Application

   for Allowance”) based on claims against any Debtor that accrued at any time which remain unpaid.

            3.        The Administrative Claims Bar Date Notice, substantially in the form attached

   hereto as Exhibit 1 is APPROVED in all respects.

            4.        The following persons or entities are not required to file an Application for

   Allowance in accordance with the procedures set forth herein:

            (a)       any person or entity whose Administrative Claim has been allowed by order of the
                      Court entered on or before the Administrative Claims Bar Date;

            (b)       any person or entity whose claim has been paid or otherwise satisfied in full by the
                      Debtors or any other party prior to the Administrative Claims Bar Date;

            (c)       any Professional whose retention has been approved by this Court.


            5.        Any holder of a claim against any Debtor who receives notice of the

   Administrative Claims Bar Date, as applicable, (whether such notice was actually or

   constructively received) and is required, but fails, to file an Application for Allowance, as

   applicable, in accordance with this Order on or before the Administrative Claims Bar Date

   (a) shall be forever barred, estopped, and enjoined from asserting such claim against such
   4819-2850-4250.1
                                                       2
19-70067-tmd Doc#371 Filed 04/24/20 Entered 04/24/20 15:08:05 Main Document Pg 3 of 8




   Debtors (or filing an Application for Allowance with respect thereto), and such Debtor and

   its property may, upon confirmation of a chapter 11 plan with respect thereto, be forever

   discharged from all indebtedness or liability with respect to such claim, and (b) shall not

   receive or be entitled to receive any payment or distribution of property from the Debtors or

   their successors or assigns with respect to such claim.

            6.        No later than five (5) business days after entry of the Administrative Claims Bar

   Date Order, the Debtors shall cause service of the Administrative Claims Bar Date Notice by first

   class U.S. mail, postage prepaid on the following parties:

            (a)       all parties that have requested notice in these Chapter 11 Cases;

            (b)       all persons or entities that have previously filed a proof of claim or an Application
                      for Allowance;

            (c)       all known or suspected holders of Administrative Claims against any Debtor;

                      all parties to executory contracts and unexpired leases of the Debtors:

            (d)       all parties to litigation with the Debtors;

            (e)       all applicable governmental units, including the Internal Revenue Service, in all
                      states in which the Debtors operate, own, or lease property, and/or file tax returns.

            7.        The Debtors will mail the Administrative Claims Bar Date Notice to each of the

   foregoing party’s last known address included in the Debtors’ books and records.

            8.        Nothing in this Order shall prejudice the right of any Debtor or any other party in

   interest to dispute, or to assert offsets or defenses to, any claim as to amount, liability,

   characterization, or otherwise, and to subsequently designate any claim as disputed, contingent, or

   unliquidated.

            9.        The Debtors are authorized and empowered to take such steps and perform such

   acts as may be necessary or appropriate to implement and effectuate the terms of this Order.


   4819-2850-4250.1
                                                         3
19-70067-tmd Doc#371 Filed 04/24/20 Entered 04/24/20 15:08:05 Main Document Pg 4 of 8




            10.       This Court shall retain jurisdiction over any and all matters arising from the

   interpretation or implementation of this Order.



                                                     ###




   Entry Requested By:

   WALLER LANSDEN DORTCH & DAVIS, LLP
   Mark Taylor (Bar No. 19713225)
   Mark.taylor@wallerlaw.com
   100 Congress Avenue, Suite 1800
   Austin, Texas 78701
   (512) 685-6400
   (512) 685-6417 (FAX)




   4819-2850-4250.1
                                                      4
19-70067-tmd Doc#371 Filed 04/24/20 Entered 04/24/20 15:08:05 Main Document Pg 5 of 8




                                     EXHIBIT 1

                        (Administrative Claims Bar Date Notice)




   4819-2850-4250.1
19-70067-tmd Doc#371 Filed 04/24/20 Entered 04/24/20 15:08:05 Main Document Pg 6 of 8




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                      MIDLAND DIVISION

                                                              §
   In re:                                                     §          Chapter 11
                                                              §
   TAJAY RESTAURANTS, INC., et al.                            §          Case No. 19-70067-TMD
                   Debtors. 1                                 §          (Jointly Administered)
                                                              §


                          NOTICE OF DEADLINE FOR APPLICATIONS FOR
                           ALLOWANCE OF ADMINISTRATIVE CLAIMS

           PLEASE TAKE NOTICE that on May 16, 2019 (the “Petition Date”), Tajay Restaurants,
   Inc., Yummy Seafoods, LLC and Yummy Holdings, LLC, debtors and debtors in possession
   (collectively, the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the
   United States Code (the “Bankruptcy Code”).

           PLEASE TAKE FURTHER NOTICE that on _____________, 2020, the United States
   Bankruptcy Court for the Western District of Texas, Midland Division (the “Court”), having
   jurisdiction over the Debtors’ chapter 11 cases, entered an order (the “Administrative Claims Bar
   Date Order”) establishing (i) May 29, 2020 at 5:00 p.m. (CST) as the deadline for all persons and
   entities to file applications for allowance (each, an “Application for Allowance”) based on claims
   against any Debtor.

         You should consult an attorney if you have any questions, including whether to file
   an Application for Allowance

   1.       WHO MUST FILE AN APPLICATION FOR ALLOWANCE

           You MUST file an Application for Allowance if you have an administrative claim as
   defined by the Bankruptcy Code (including Sections 503(b) and 507(a)(2)) that that remains
   unpaid.

            Under section 101(5) of the Bankruptcy Code and as used herein, the word “claim” means:
   (a) a right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated,
   fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
   unsecured; or (b) a right to an equitable remedy for breach of performance if such breach gives



   1
     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
   number, are as follows: Yummy Seafoods, LLC (5494); Yummy Holdings, LLC (5580); and Tajay Restaurants, Inc.
   (3602). The mailing address for the Debtors, solely for purposes of notices and communications, is 3304 Essex Drive,
   Richardson, Texas 75082.


   4819-2850-4250.1
19-70067-tmd Doc#371 Filed 04/24/20 Entered 04/24/20 15:08:05 Main Document Pg 7 of 8




   rise to a right to payment, whether or not such right to an equitable remedy is reduced to judgment,
   fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.

          Applications for Allowance will be deemed timely filed only if they are actually received
   by Prime Clerk on or before the Administrative Claims Bar Date. Applications for Allowance
   submitted by facsimile or e-mail will not be accepted.

   2.       WHO NEED NOT FILE A PROOF OF CLAIM OR APPLICATION FOR
            ALLOWANCE

            (a)       any person or entity whose Administrative Claim has been allowed by order of the
                      Court entered on or before the Administrative Claims Bar Date;

            (b)       any person or entity whose claim has been paid or otherwise satisfied in full by the
                      Debtors or any other party prior to the Administrative Claims Bar Date;

            (c)       any Professional whose retention has been approved by this Court.

          You should not file an Application for Allowance if you do not have a claim against
   any of the Debtors. The fact that you have received this Administrative Claims Bar Date
   Notice does not mean that you have a claim or that the Debtors or the Bankruptcy Court
   believes that you have a claim.

   3.       HOW TO FILE AN APPLICATION FOR ALLOWANCE

   . If you file an Application for Allowance, it must be (i) completed with the appropriate
   documentation required by the Bankruptcy Code (ii) signed by the claimant (or its counsel) or, if
   the claimant is not an individual, by an authorized agent of the claimant; (iii) include supporting
   documentation (if voluminous, attach a summary) or explanation as to why documentation is not
   available; (iv) be in English language; and (v) be denominated in United States currency. Any
   holder of a claim against more than one Debtor must file a separate Application for Allowance
   against each Debtor and all holders of claims must identify on their Application for Allowance the
   specific Debtor against which such claim is asserted and the case number of that Debtor’s
   bankruptcy case. The Debtors’ names and case numbers are set forth above.

         You should attach to your completed Application for Allowance copies of any writings
   upon which your claim is based.

   4.       CONSEQUENCES OF FAILURE TO FILE AN APPLICATION                                          FOR
            ALLOWANCE BY THE ADMINISTRATIVE CLAIMS BAR DATE

           Except as described in Section 2 above, as applicable, any holder of a claim against
   any Debtor who received notice of the Administrative Claims Bar Date (whether such notice
   was actually or constructively received) and is required, but fails, to file an Application for
   Allowance, as applicable, in accordance with the Administrative Claims Bar Date Order and
   this Administrative Claims Bar Date Notice on or before the Administrative Claims Bar
   (a) shall be forever barred, estopped, and enjoined from asserting such claim against any
   4819-2850-4250.1
                                                       2
19-70067-tmd Doc#371 Filed 04/24/20 Entered 04/24/20 15:08:05 Main Document Pg 8 of 8




   Debtor, and such Debtor and its property may upon confirmation of a chapter 11 plan with
   respect thereto, be forever discharged from all indebtedness and liability with respect to such
   claim, and (b) shall not receive or be entitled to receive any payment or distribution of
   property from the Debtors or their successors or assigns with respect to such claim.

   Dated: _____________, 2020
          Austin, Texas
                                              Respectfully submitted,

                                              WALLER LANSDEN DORTCH & DAVIS, LLP

                                              /s/ Mark C. Taylor
                                              Eric Taube (Bar No. 19679350)
                                              Mark Taylor (Bar No. 19713225)
                                              Evan J. Atkinson (Bar No. 24091844)
                                              100 Congress Avenue, Suite 1800
                                              Austin, Texas 78701
                                              (512) 685-6400
                                              (512) 685-6417 (FAX)
                                              Email: Eric.Taube@wallerlaw.com
                                                     Mark.Taylor@wallerlaw.com
                                                     Evan.Atkinson@wallerlaw.com

                                               Attorneys for the Debtors and
                                               Debtors in Possession




   4819-2850-4250.1
                                                 3
